16‐3396‐cv 
Rodriguez‐Depena v. Parts Authority, Inc. 
                                              
                              UNITED STATES COURT OF APPEALS 
                                              
                                  FOR THE SECOND CIRCUIT 
 
                                                August Term 2017 
                                                               
Argued:  September 18, 2017                                      Decided: December 12, 2017  
                                                               
                                               Docket No. 16‐3396 
                                                               
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐  
JUAN RODRIGUEZ‐DEPENA, 
 
                   Plaintiff‐Appellant, 
                                                          
                            v. 
                                                          
PARTS AUTHORITY, INC., MICHIGAN LOGISTICS INC., NORTHEAST 
LOGISTICS INC., AKA Diligent Delivery Systems, 
 
                   Defendants‐Appellees. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐  
 
Before:  NEWMAN, CALABRESI, and POOLER, Circuit Judges. 
 
         Appeal  from  the  Sept.  30,  2016,  judgment  of  the  District  Court  for  the 

Eastern  District  of  New  York  (Eric  N.  Vitaliano,  District  Judge),  ordering 

arbitration  of  a  claim  under  the  Fair  Labor  Standards  Act  and  dismissing  a 

complaint for violations of that Act. 

       Affirmed.                                                                                                                                          

                                                               1	
	
                                   Abdul  K.  Hassan,  Abdul  Hassan  Law  Group, 
                                        PLLC,  Queens  Village,  NY,  for  Plaintiff‐
                                        Appellant. 
                                    
                                   Andrew P. Marks, Dorf & Nelson, LLP, Rye, NY, 
                                        for  Defendants‐Appellees  Parts  Authority, 
                                        Inc., Michigan Logistics Inc., and Northeast 
                                        Logistics Inc. 
                                    
 
JON O. NEWMAN, Circuit Judge: 

       The issue on this appeal is whether claims under the Fair Labor Standards 

Act (“FLSA”), 29 U.S.C. § 201 et seq., are subject to arbitration. The issue arises on 

an appeal by Juan Rodriguez‐Depena from the September 30, 2016, judgment of 

the District Court for the Eastern District of New York (Eric N. Vitaliano, District 

Judge).  The  judgment  granted  the  motion  of  Parts  Authority,  Inc.,  Michigan 

Logistics,  Inc.,  and  Northeast  Logistics,  Inc.,  aka  Diligent  Delivery  Systems 

(“Diligent”)  to  compel  arbitration,  and  dismissed  the  complaint  alleging  FLSA 

violations. 

       We conclude that FLSA claims are arbitrable and therefore affirm. 

                                       Background 

       Rodriguez‐Depena  was  employed  by  the  three  defendants  in  2015,  all  of 

which  controlled  his  employment.  His  employment  contract  with  Diligent 

contained  a  clause  requiring  arbitration  of  any  dispute  arising  out  the  contract. 

                                             2	
	
He  sued  the  defendants  in  the  District  Court,  alleging  that  he  was  denied 

overtime pay in violation of the FLSA. 

       The  District  Court  ordered  arbitration  and  dismissed  the  complaint.  The 

Court relied on Judge Weinstein’s thorough opinion in Bynum v. Maplebear Inc., 

160 F. Supp. 3d 527 (E.D.N.Y. 2016), appeal dismissed for lack of jurisdiction, No. 16‐

3348 (July 13, 2016) (mem). 

                                        Discussion 

       Statutory  claims are  arbitrable  unless  Congress  “has  evinced  an  intention 

to preclude a waiver of judicial remedies for the statutory rights at issue.” Gilmer 

v. Interstate/Johnson Lane Corp., 500 U.S. 20, 26 (1991). In the absence of any such 

indication  of  congressional  intent,  Rodriguez‐Depena  urges  us  to  preclude 

arbitration on the authority of Barrentine v. Arkansas‐Best Freight Systems, Inc., 450 

U.S.  728  (1981).  The  issue  in  Barrentine  was  whether  an  employee  may  sue  in  a 

district  court  for  an  alleged  FLSA  violation  “after  having  unsuccessfully 

submitted a wage claim based on the same underlying facts to a joint grievance 

committee  pursuant  to  the  provisions  of  his  union’s  collective‐bargaining 

agreement.”  Id.  at  729‐30.  Upholding  the  right  to  sue  in  a  district  court  despite 

the grievance proceeding, the Supreme Court contrasted collective rights arising 



                                              3	
	
out  of  a  collective‐bargaining  agreement  with  individual  rights  conferred  by  a 

federal statute, in that case, the FLSA. See id. at 737. 

                Ten  years  later,  the  Supreme  Court  in  Gilmer  upheld  the  enforcement  of 

contractually  required  arbitration  for  an  individual’s  claims  under  the  Age 

Discrimination  in  Employment  Act  of  1967  (“ADEA”).  In  doing  so,  the  Court 

emphasized that in Barrentine the Plaintiff was granted access to a district court 

to assert his statutory claim after arbitration because the basis for the rights that 

had been previously asserted was a collective bargaining agreement. See Gilmer, 

500  U.S.  at  35.  In  light  of  Gilmer’s  explanation  of  the  limited  rationale  of 

Barrentine, the earlier decision cannot fairly be read to preclude arbitration of an 

individual FLSA claim.1 Judge Weinstein’s opinion in Bynum convincingly ruled 

in  favor  of  enforcing  arbitration  of  such  claims.  To  the  same  effect  are  Bailey  v. 

Ameriquest  Mortgage  Co.,  346  F.3d  821,  824  (8th  Cir.  2003),  and  Adkins  v.  Labor 

Ready, Inc., 303 F.3d 496, 506 (4th Cir. 2002). 




																																																																		
	
       1 A parenthetical description of Barrentine in Genesco, Inc. v. T. Kakiuchi & Co., 
815 F.2d 840, 844 (2d Cir. 1987), describing Barrentine as “finding congressional intent 
that Fair Labor Standards Act of 1938 claims be nonarbitrable,” was written before the 
Supreme Court authoritatively explained the limited rationale of that case in Gilmer. 
The parenthetical, not even rising to the level of dictum, had no bearing on the outcome 
of Genesco and must be regarded as abrogated by Gilmer.    

                                                                     4	
	
       Rodriguez‐Depena makes several other arguments all of which lack merit. 

He  contends  that  the  FLSA  precludes  arbitration  because  it  authorizes  suit  “in 

any  Federal  or  State  court  of  competent jurisdiction.”  29  U.S.C.  §  216(b).  Gilmer 

rejected the argument that similar statutory language in the ADEA was a bar to 

arbitration  of  claims  under  that  statute.  He  next  contends  that  arbitration  is 

precluded  because  it  can  be  expensive.  In  Sutherland  v.  Ernst  &  Young  LLP,  726 

F.3d 290, 299 n.11 (2d Cir. 2013), we considered it unnecessary to consider cost‐

sharing provisions in rejecting a similar claim, relying on American Express Co v. 

Italian  Colors  Restaurant,  133  S.  Ct.  2304,  2311  n.4  (2013).  To  whatever  extent  a 

claim  of  barriers  to  entry  into  arbitration  might  preclude  the  “effective 

vindication”  of  statutory  rights,  id.  at  2311,  Rodriguez‐Depena  has  not  made  a 

sufficient  showing  to  support  such  a  claim.  The  Appellant  also  contends  that 

FLSA  claims  cannot  be  arbitrable  because  stipulated  dismissals  settling  such 

claim  brought  in  a  district  court  require  court  approval,  see  Cheeks  v.  Freeport 

Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). The rationale of Cheeks, however, 

is  assurance  of  the  fairness  of  a  settlement  of  a  claim  filed  in  court,  not  a 

guarantee of a judicial forum. 




                                              5	
	
                Even if FLSA claims are subject to arbitration, the Appellant contends that 

the claims in this case are not arbitrable because the agreement was not signed by 

Parts Authority and Michigan Logistics and his ability to read English is limited. 

As  the  District  Court  ruled,  however,  the  Appellant’s  dispute  with  the  non‐

signatories was factually intertwined with his dispute with Diligent, see Ragone v. 

Atlantic  Video  at  Manhattan  Center,  595  F.3d    115,  126‐27  (2d  Cir.  2010),  and  a 

language  barrier  does  not  prevent  enforcement  of  contract  obligations,  see 

Myskina v. Conde Nast Publications, Inc., 386 F. Supp. 2d 409, 415 (S.D.N.Y. 2005).2  

                                                                     Conclusion 

                The  judgment  ordering  arbitration  and  dismissing  the  complaint  is 

affirmed. 




																																																																		
	
       2 The Appellant’s claim that he was a transportation worker, within the 
exemption of the Federal Arbitration Act for such workers, see Circuit City Stores, Inc. 
v. Adams, 532 U.S. 105, 109 (2001), was not presented to the District Court, and need  
not be considered. See Singleton v. Wulff, 428 U.S. 106, 120 (1976) (general rule not to 
consider on appeal issues not ruled on in trial court); Bogle‐Assegai v. Connecticut, 470 
F.3d 498, 504 (2d Cir. 2006) (same). 

                                                                         6